          Case 4:19-cr-00085-MWB Document 58 Filed 08/19/20 Page 1 of 21




                 IN THE UNITED STATES DISTRICT COURT
               FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

    UNITED STATES OF AMERICA,                                 No. 4:19-CR-00085

         v.                                                   (Judge Brann)

    ZAKHARY WAYNE PRYER,

                 Defendant.

                                MEMORANDUM OPINION

                                        AUGUST 19, 2020

I.      BACKGROUND1

        In 2019, Zakhary Wayne Pryer was indicted for five counts of distribution of

controlled substances, in violation of 21 U.S.C. § 841(a)(1), one count each of

possession with intent to distribute controlled substances, in violation of 21 U.S.C.

§ 841(a)(1), possession of firearms in furtherance of drug trafficking, in violation of

18 U.S.C. § 924(c)(1)(A), possession of firearms by a convicted felon, in violation

of 18 U.S.C. § 922(g)(1), and possession of a firearm with an obliterated serial

number, in violation of 18 U.S.C. § 922(k).2

        That indictment arose from a police investigation that began in October 2018,

when the Pennsylvania State Police (“PSP”) utilized a confidential informant (“CI”)



1
     In this memorandum, the Court cites to the parties’ paper submissions in this matter. However,
     the Court also relies on the testimony provided by the witnesses during the suppression hearing
     held by this Court on July 21, 2020. Where no citation is provided, the Court relies solely upon
     witness testimony.
2
     Doc. 1.
          Case 4:19-cr-00085-MWB Document 58 Filed 08/19/20 Page 2 of 21




to conduct a series of controlled purchases of heroin and cocaine base from Pryer.3

On October 12, 2018, October 24, 2018, November 2, 2018, and November 7, 2018,

the CI conducted controlled purchases of various quantities of heroin and/or cocaine

base from Pryer at Pryer’s residence located at 1819 Whitford Avenue, South

Williamsport, Lycoming County, Pennsylvania (“Whitford Avenue Residence”).4

         On November 19, 2018, the CI received a telephone call from Pryer requesting

the CI’s assistance—in exchange for cocaine base—in moving to a new residence.5

The CI and another individual assisted Pryer and loaded a U-Haul truck with

belongings from the Whitford Avenue Residence.6 During the move a handgun fell

out of a couch, to which Pryer replied that he had “forgot” that the handgun was in

the couch, and placed it in his waistband, and later in his vehicle.7 After

approximately two hours, Pryer and the CI moved Pryer’s possessions into his new

residence at 2054 Mahaffey Lane, Old Lycoming Township, Lycoming County,

Pennsylvania (“Mahaffey Lane Residence”).8 This move was witnessed by both the

CI—who assisted in moving boxes into the new residence—and police surveillance

units.



3
    Doc. 39-1 at 1-13. In addition to the controlled purchases, in September 2018 the CI witnessed
    a drug transaction between Pryer and another individual, but there was no police involvement
    in this transaction. See Doc. 39-2 at 4.
4
    Id.
5
    Id. at 14.
6
    Id.
7
    Id.
8
    Id. at 15.
                                                  2
         Case 4:19-cr-00085-MWB Document 58 Filed 08/19/20 Page 3 of 21




        The CI then arranged to purchase a bundle of heroin from Pryer; Pryer

informed the CI that he did not have the heroin at that time and would need to get it

later.9 Further along in the evening, the CI returned to the Mahaffey Lane Residence

and conducted a controlled purchase of one bundle of heroin from Pryer inside the

residence.10 This information was related to a state magisterial district judge in an

affidavit in support of a search warrant for the Mahaffey Lane Residence.11 On

November 19, 2018, the search warrant was issued.12

        PSP did not immediately execute the search warrant but, instead, continued to

surveil the residence until approximately 10:00 or 10:30 p.m. and returned at

approximately 3:00 or 3:30 a.m. on November 20, 2018 to continue their

surveillance. PSP did not execute the search warrant until November 20 due to

concerns for the safety of police officers executing the warrant and because PSP

protocols call for the unit to execute warrants in the early morning hours.

        So on the morning of November 20, 2018, police executed the search warrant

on the Mahaffey Lane Residence;13 Pryer was discovered inside the residence, as

were two other individuals.14 At approximately 6:16 a.m., PSP Corporal Tyler Morse




9
     Id.
10
     Id. at 15-16.
11
     See Doc. 39-2.
12
     Id.
13
     Police recovered from the residence, among other items, heroin, cocaine, methamphetamine,
     and marijuana, as well as three firearms, ammunition, and approximately $4,000.
14
     Doc. 39-1 at 16.
                                               3
          Case 4:19-cr-00085-MWB Document 58 Filed 08/19/20 Page 4 of 21




arrived at the Mahaffey Lane Residence and placed Pryer into his police vehicle.15

It is undisputed that Pryer was in custody at that time, and that PSP intended to arrest

Pryer.

         As soon as Pryer was placed in the police vehicle, Corporal Morse read Pryer

his full Miranda16 warnings.17 Those warnings were provided in the presence of a

Detective Caschera, although Corporal Morse did not have Pryer sign a written

Miranda waiver form. Pryer orally acknowledged that he understood his Miranda

rights and agreed to speak with Corporal Morse. Pryer was calm, coherent, and did

not appear to be under the influence of drugs or alcohol. Corporal Morse made no

threats or promises to induce Pryer to speak with him.

         After Pryer acknowledged that he understood his Miranda rights, he informed

Corporal Morse that there were two firearms inside his residence—one was under

his bed, and another was inside of the bedroom closet.18 Pryer also stated that he had

hidden cocaine, cocaine base, heroin, and marijuana, along with approximately

$3,000, in an Arizona tea can with a false bottom that was in his bedroom.19 The car



15
     Id.
16
     Miranda v. Arizona, 384 U.S. 436 (1966). In Miranda, the Supreme Court held that, pursuant
     to the Fifth Amendment’s privilege against self-incrimination, a person in custody and
     subjected to interrogation must “first be informed in clear and unequivocal terms that he has
     the right to remain silent” and “that anything said can and will be used against the individual
     in court,” and be informed of his “right to consult with counsel prior to questioning,” the right
     “to have counsel present during any questioning if the defendant so desires,” and that “if he is
     indigent a lawyer will be appointed to represent him.” Id. at 467-70, 473.
17
     Doc. 39-1 at 16.
18
     Id.
19
     Id.
                                                   4
          Case 4:19-cr-00085-MWB Document 58 Filed 08/19/20 Page 5 of 21




ride to the PSP Station in Montoursville, Pennsylvania (“PSP Montoursville”) lasted

approximately fifteen to twenty minutes.

         After arriving at PSP Montoursville, Corporal Morse turned Pryer over to

other officers and left to interview other witnesses. Corporal Morse later returned to

PSP Montoursville and, at approximately 7:30 a.m., brought Pryer to use the

restroom. While Pryer used the restroom, he and Corporal Morse spoke, and Pryer

initially denied having sold any narcotics from the Mahaffey Lane Residence. When

Corporal Morse stated that he knew Pryer had sold heroin from that location at least

once, Pryer admitted that he had in fact sold heroin from the Mahaffey Lane

Residence one time.20 During this conversation, Pryer appeared comfortable and

Corporal Morse made no threats or promises to induce Pryer to speak. Pryer was not

re-Mirandized during this conversation.

         At approximately 9:30 a.m. on November 20, PSP Trooper Ryan Kelly

interviewed Pryer. Pryer answered Kelly’s questions about his drug dealing

activities and admitted that two firearms discovered during a search of the Mahaffey

Lane Residence were his. Pryer was calm and cooperative and was not threatened in

any way or promised anything to speak with Trooper Kelly. Pryer was not re-

Mirandized during this discussion. Finally, at approximately 11:00 a.m., Pryer was

arraigned before a magisterial district judge.21 Without prompting, Pryer volunteered



20
     Id. at 17.
21
     Id. at 18.
                                           5
         Case 4:19-cr-00085-MWB Document 58 Filed 08/19/20 Page 6 of 21




that he sold heroin for $65 to $80 per bundle, and that the CI must have kept some

of the money provided to him for the controlled purchases.

        In December 2019, Pryer filed a motion to suppress evidence seized as a result

of the search of the Mahaffey Lane Residence, and to suppress statements that he

made to police after he was taken into custody.22 Pryer argues that the affidavit in

support of the search warrant “lacks probable cause and fails to identify a nexus

between the crimes alleged and [2054 Mahaffey Lane].”23 Specifically, Pryer

contends that the affidavit would establish probable cause to search the Whitford

Avenue Residence, but does not link any drug trafficking activity to the Mahaffey

Lane Residence, particularly since the police affidavit states that Pryer informed the

CI on November 19, 2018 that did not have heroin at the time, which implies “that

there was nothing stored in the Mahaffey Lane Residence.”24 Pryer also asserts that

the good faith exception does not apply, as there could be no good faith belief that

probable cause existed to search the Mahaffey Lane Residence.25 Finally, Pryer

argues that his statements to the police should be suppressed because he was not

given proper Miranda warnings.26

        The Government responds that there was ample probable cause to support a

search of the Mahaffey Lane Residence, since the affidavit established that Pryer


22
     Doc. 28.
23
     Doc. 29 at 2.
24
     Id. at 4.
25
     Id. at 5-6.
26
     Id. at 7-9.
                                           6
           Case 4:19-cr-00085-MWB Document 58 Filed 08/19/20 Page 7 of 21




was a long-time drug trafficker and had sold a controlled substance from the

Mahaffey Lane Residence at least once on the day that police applied for the search

warrant.27 Moreover, even if there was no probable cause, the Government contends

that the good faith exception applies, as reliance on the search warrant was

objectively reasonable.28 Finally, the Government argues that Pryer knowingly and

voluntarily waived his Miranda rights when he spoke with police.29

         In July 2020, this Court conducted a hearing on Pryer’s motion so that it could

receive testimony from any witnesses and render credibility assessments, if

necessary. The Government presented testimony from Corporal Morse, while

Pryer’s girlfriend, Shawna Hakeem, testified for the defense. This matter is now ripe

for disposition and, for the following reasons, Pryer’s motion will be denied.

II.      DISCUSSION

         Pryer seeks to suppress both the evidence seized during the execution of the

search warrant for the Mahaffey Lane Residence, and his subsequent statements to

the police. With respect to Pryer’s motion to suppress physical evidence, “[a]s a

general rule, the burden of proof is on the defendant who seeks to suppress evidence

. . . [and] only once the defendant has established a basis for his motion does the

burden shift to the government to show the search was reasonable.”30 As to Pryer’s

27
      Doc. 39 at 11-14.
28
      Id. at 15-17.
29
      Id. at 18-23.
30
      United States v. Benoit, 730 F.3d 280, 288 (3d Cir. 2013) (internal citation and quotation marks
      omitted).
                                                   7
          Case 4:19-cr-00085-MWB Document 58 Filed 08/19/20 Page 8 of 21




motion to suppress his statements to the police, “[t]he burden is on the Government

to establish, by a preponderance of the evidence, that a challenged statement was

voluntary.”31

        A.      Evidence Seized from the Mahaffey Lane Residence

        Pursuant to the Fourth Amendment’s prohibition on “unreasonable searches

and seizures,”32 police must generally obtain a warrant—supported by probable

cause—before conducting a search.33 When determining whether a warrant is

supported by probable cause, “[a] reviewing court may not conduct a de novo review

of a probable cause determination.”34 Rather, “[t]he duty of a reviewing court is

‘simply to ensure that the magistrate had a substantial basis for concluding that

probable cause existed.’”35 “[I]f a substantial basis exists to support the magistrate’s

probable cause finding, [this Court] must uphold that finding even if a different

magistrate judge might have found the affidavit insufficient to support a warrant.”36

Although this Court must “not merely rubber stamp a magistrate’s conclusions, [it]

must heed the Supreme Court’s direction that ‘doubtful or marginal cases in this area

should be largely determined by the preference to be accorded to warrants.’”37


31
     United States v. Jacobs, 431 F.3d 99, 108 (3d Cir. 2005).
32
     U.S. CONST. AMEND. IV.
33
     See, e.g., Maryland v. Dyson, 527 U.S. 465, 466 (1999).
34
     United States v. Golson, 743 F.3d 44, 53 (3d Cir. 2014) (citing Illinois v. Gates, 462 U.S. 213,
     236 (1983)).
35
     United States v. Miknevich, 638 F.3d 178, 182 (3d Cir. 2011) (quoting Gates, 462 U.S. at 238
     (ellipsis omitted)).
36
     Id. (internal quotation marks omitted).
37
     United States v. Stearn, 597 F.3d 540, 554 (3d Cir. 2010) (quoting Gates, 462 U.S. at 237 n.10
     (internal citation omitted)).
                                                  8
         Case 4:19-cr-00085-MWB Document 58 Filed 08/19/20 Page 9 of 21




        “A magistrate may find probable cause when, viewing the totality of the

circumstances, ‘there is a fair probability that contraband or evidence of a crime will

be found in a particular place.’”38 The United States Court of Appeals for the Third

Circuit has “held that probable cause is a fluid concept that turns on the assessment

of probabilities in particular factual contexts not readily, or even usefully, reduced

to a neat set of legal rules.”39 “The supporting affidavit to a search warrant is to be

read in its entirety and in a common sense, nontechnical manner.”40

                1.     Whether the Search Warrant was Supported by Probable
                       Cause

        Here, there was ample probable cause to support the search warrant. The

affidavit submitted to the magisterial district judge detailed several drug transactions

beginning in September 2018 stretching through November 19, 2018.41 All but one

of these transactions occurred between Pryer and a CI and were monitored by police,

and the CI was searched both before and after the purchases to ensure that any

narcotics recovered from the CI were sold by Pryer.42 Although most of these sales

occurred at the Whitford Avenue Residence, the transaction that occurred on




38
     Miknevich, 638 F.3d at 182 (quoting Gates, 462 U.S. at 238).
39
     Id. (internal quotation marks omitted).
40
     Id.
41
     Doc. 39-2 at 4-6.
42
     Id.
                                                9
         Case 4:19-cr-00085-MWB Document 58 Filed 08/19/20 Page 10 of 21




November 19, 2018—the same date that PSP applied for the search warrant—

transpired inside the Mahaffey Lane Residence.43 The affidavit relates that:

         At approximately 1513 hours, PRYER called the CI via telephone and
         told the CI that he had the bundle, referring to the bundle of heroin.
         PRYER called the CI via his telephone number of [redacted]. From
         previous controlled buys, I know that PRYER sells bundles of heroin
         for $100 a piece.

         At approximately 1530 hours, I searched the CI and no contraband was
         found. For this controlled buy, l utilized a PSP vehicle. I was the driver
         and the CI was the front seat passenger. I provided the CI with $100 in
         prerecorded currency.

         At approximately 1538 hours, the CI called the above listed phone
         number and spoke with PRYER, who the CI knows as “H”. The CI
         asked PRYER if I could drive directly to his residence and PRYER
         yelled at the CI and told the CI no.

         At approximately 1539 hours, I parked in a parking area on Mahaffey
         Ln., just east of US-15. The CI then walked west on Mahaffey Ln. At
         approximately l541 hours, Tpr. Kenneth FISHEL viewed the CI walk
         north in the driveway of 2054 Mahaffey Ave. towards the front south
         door of the residence. At approximately 1542 hours, Tpr. FISHEL
         stated that the CI was walking south from the driveway of 2054
         Mahaffey Ln. and then east towards my vehicle. At approximately 1543
         hours, the CI entered my vehicle and immediately relinquished one
         bundle of blue waxine bags containing suspected heroin. We then left
         the area.

         I later debriefed the CI. The CI stated that he/she went inside the front
         door of 2054 Mahaffey Ln. The CI met with PRYER inside the
         residence. The CI gave him $100 in prerecorded currency and PRYER
         gave the CI one bundle of suspected heroin. PRYER and the CI spoke
         briefly and the CI left the residence.




43
     Id. at 5-6.
                                            10
         Case 4:19-cr-00085-MWB Document 58 Filed 08/19/20 Page 11 of 21




        I searched the CI at approximately 1547 hours, I searched the CI and
        no contraband was located.44

        This information establishes a direct nexus between Pryer’s drug trafficking

and the Mahaffey Lane Residence. Moreover, the Third Circuit has held that it is “a

reasonable inference to conclude that drug dealers often store evidence of drug

crimes in their residences.”45 This inference is present where there are “three

preliminary premises: (1) that the person suspected of drug dealing is actually a drug

dealer; (2) that the place to be searched is possessed by, or the domicile of, the dealer;

and (3) that the home contains contraband linking it to the dealer’s drug activities.”46

        Here, all three preliminary premises are met. First, the affidavit detailed a

number of drug transactions between Pryer and the CI, demonstrating that Pryer was

a drug dealer.47 Second, the affidavit expressed that Pryer had just moved his

personal belongings to “his new residence,”48 2054 Mahaffey Lane, which

demonstrates that the Mahaffey Lane Residence was Pryer’s domicile. Although the

defense sought to undermine this premise with Shawna Hakeem’s testimony, the

Court concludes that her testimony does not undermine that premise for two reasons.

        First, the Court finds portions of Hakeem’s testimony irrelevant, and other

portions of her testimony incredible. Hakeem testified that Pryer’s lease for the



44
     Id. at 6.
45
     United States v. Burton, 288 F.3d 91, 104 (3d Cir. 2002).
46
     Id.
47
     Doc. 39-2 at 4-6.
48
     Id. at 5.
                                                 11
         Case 4:19-cr-00085-MWB Document 58 Filed 08/19/20 Page 12 of 21




Mahaffey Lane Residence did not begin until November 20, 2018—the day after he

moved his property into that house—and that workers were still repairing the

property on the evening of November 20, after Pryer’s arrest. This, while believable,

does not undermine the available evidence that—as discussed below—demonstrates

Pryer moved into the residence on November 19.

        Hakeem further testified that she did not recognize any of the belongings that

were pictured inside the Mahaffey Lane Residence,49 and that none of the items

appeared to belong to Pryer. These belongings included, among other things, beds,

sheets, a television, a portable artificial fireplace, sofas, a dresser, and dumbbells.

Hakeem’s demeanor during her testimony on this point appeared to the Court to be

evasive and not worthy of trust. Furthermore, it simply strains credulity that none of

the objects inside of the Mahaffey Lane Residence were recognizable as belonging

to Pryer in light of the clear evidence that Pryer had moved his possessions into that

home.

        That evidence includes the fact that the CI informed police that he had moved

Pryer’s belongings out of the Whitford Avenue Residence—where Pryer was listed

as the lessee—and into the Mahaffey Lane Residence on November 19.50

Furthermore, police units surveilling Pryer that day witnessed him moving

belongings from the Whitford Avenue Residence and into the Mahaffey Lane



49
     These items were photographed by PSP after the search warrant was executed.
50
     Doc. 39-1 at 14-15.
                                              12
         Case 4:19-cr-00085-MWB Document 58 Filed 08/19/20 Page 13 of 21




Residence. Perhaps most importantly, it is undisputed that Pryer was found inside

the Mahaffey Lane residence in the early morning hours of November 20, 2018,

when police executed the search warrant and arrested him. Finally, photographs of

the residence that were taken after Pryer’s arrest show clear indications that someone

was living in that home—there were sheets on a bed, a towel was hanging over the

shower curtain rod, and soap and shampoo were located in the shower. Collectively,

this strongly indicates that Pryer had moved his belongings into the Mahaffey Lane

Residence, and undercuts Hakeem’s testimony that she did not recognize any of the

objects within the home.

        Second, even if Hakeem’s testimony were credible—which it is not—it does

not appear that any police officers had any knowledge that some or all of the items

in the Mahaffey Lane Residence may not have belonged to Pryer. Importantly, when

reviewing “a probable cause finding . . . made by a neutral magistrate in connection

with a warrant application,” a court’s focus must remain on the “‘facts and

circumstances within the officer’s knowledge’ at the time of the arrest, irrespective

of later developments.”51 There is simply no indication that the police had access, at

the time that they applied for a search warrant, to any information provided by

Hakeem, or any information that indicted Pryer had not moved into the Mahaffey

Lane Residence. To the contrary, as discussed above, the information available to


51
     Geness v. Cox, 902 F.3d 344, 357 (3d Cir. 2018) (quoting Michigan v. DeFillippo, 443 U.S.
     31, 37 (1979)).
                                              13
         Case 4:19-cr-00085-MWB Document 58 Filed 08/19/20 Page 14 of 21




police demonstrated that Pryer had moved his belongings into the Mahaffey Lane

Residence. For that reason, Hakeem’s testimony—even if credible—would not

undermine the existence of probable cause. Thus, the Court concludes that PSP could

reasonably believe that the Mahaffey Lane Residence was Pryer’s domicile, and the

second premise is satisfied.

        Finally, the affidavit in support of the search warrant detailed a drug

transaction that had occurred within the Mahaffey Lane Residence, demonstrating

that the home contained contraband that linked it to Pryer’s drug trafficking

activities.52 That Pryer had earlier on November 19, 2018 informed the CI that he

did not have heroin at the moment and “was going to get heroin later”53 does not

undermine this conclusion. Approximately two hours after Pryer made that

statement, he informed the CI that he had obtained the heroin to sell to the CI, the

CI proceeded to the Mahaffey Lane Residence, and Pryer sold heroin to the CI from

inside that location.54 This is more than sufficient to conclude that Pryer likely had

heroin inside the Mahaffey Lane Residence.

         Accordingly, all three preliminary premises were present, and the magisterial

district judge had reason to infer that evidence of Pryer’s drug trafficking activities

would be found inside the Mahaffey Lane Residence.55 Consequently, the magistrate


52
     Doc. 37-2 at 6.
53
     Doc. 37-1 at 15.
54
     Id. at 15-16.
55
     Burton, 288 F.3d at 104.
                                          14
         Case 4:19-cr-00085-MWB Document 58 Filed 08/19/20 Page 15 of 21




had a substantial basis to conclude that the search warrant application was supported

by probable cause, and Pryer’s Fourth Amendment rights were not violated by the

search of the Mahaffey Lane Residence.

                2.     Good Faith Exception

        The Court also finds that, even if the warrant were invalid, pursuant to the

good faith exception the evidence resulting from that search should not be excluded.

“The exclusionary rule is a prudential doctrine that prevents the government from

relying at trial on evidence obtained in violation of the Fourth Amendment’s

strictures.”56 “However, the rule is not intended to remedy Fourth Amendment

violations, and does not necessarily apply each time a violation occurs.”57

        “Accordingly, in determining whether the exclusionary rule applies, [this

Court must] engage in a cost-benefit analysis, balancing the deterrence benefits of

suppression against its substantial social costs.”58 The United States Supreme Court

has made clear that “[s]uppression of evidence . . . has always been our last resort,

not our first impulse.”59 Thus,

        Where the particular facts of a case indicate that law enforcement
        officers acted with an objectively reasonable good-faith belief that their
        conduct was lawful, or when their conduct involved only simple,
        isolated negligence, there is no illicit conduct to deter. In such
        circumstances, the deterrence rationale loses much of its force and
        exclusion cannot pay its way. Alternatively, where law enforcement

56
     United States v. Werdene, 883 F.3d 204, 215 (3d Cir.) (brackets and internal quotation marks
     omitted), cert. denied, 139 S. Ct. 260 (2018).
57
     Id.
58
     Id. (brackets and internal quotation marks omitted).
59
     Hudson v. Michigan, 547 U.S. 586, 591 (2006).
                                                 15
         Case 4:19-cr-00085-MWB Document 58 Filed 08/19/20 Page 16 of 21




        conduct is deliberate, reckless, or grossly negligent or involves
        recurring or systemic negligence, deterrence holds greater value and
        often outweighs the associated costs.60

        The existence of a search warrant is usually sufficient to establish that an

officer conducted a search in good faith, but there are cases in which an officer’s

reliance on a warrant is not reasonable and would fail to trigger the good faith

exception.61 In determining whether the good faith exception applies, this Court must

determine “whether a reasonably well trained officer would have known that the

search was illegal despite the magistrate’s authorization.”62 This may occur in the

following narrow situations:

        (1) when the magistrate judge issued the warrant in reliance on a
            deliberately or recklessly false affidavit;

        (2) when the magistrate judge abandoned his judicial role and failed to
            perform his neutral and detached function;

        (3) when the warrant was based on an affidavit ‘so lacking in indicia of
            probable cause as to render official belief in its existence entirely
            unreasonable’; or

        (4) when the warrant was so facially deficient that it failed to
            particularize the place to be searched or the things to be seized.63

        Pryer does not contend that the first three exceptions apply but, instead, argues

that “the warrant was so facially deficient that it failed to particularize the place to



60
     Werdene, 883 F.3d at 215-16.
61
     United States v. Hodge, 246 F.3d 301, 307-08 (3d Cir. 2001).
62
     United States v. Leon, 468 U.S. 897, 922 n.23 (1984).
63
     Hodge, 246 F.3d at 308 (brackets omitted).
                                                16
        Case 4:19-cr-00085-MWB Document 58 Filed 08/19/20 Page 17 of 21




be searched or the things to be seized,” as the information provided probable cause

only as to the Whitford Avenue Residence.64 Contrary to Pryer’s contention, as

detailed above, there is evidence that Pryer sold heroin from the Mahaffey Lane

Residence on the very day that police applied for the search warrant. Pryer’s well-

established history of drug trafficking, together with the nexus linking his trafficking

activities to the Mahaffey Lane Residence, firmly established that narcotics could be

expected to be found at that location.

        The Court does note that there is an apparent error in the affidavit in support

of a search warrant, where Corporal Morse wrote that Pryer possessed a firearm, but

was prohibited from possessing a firearm due to a previous conviction for murder in

the first degree.65 This is not possible because, in Pennsylvania, a conviction for

murder in the first degree carries a sentence of no less than life imprisonment.66

Corporal Morse testified that this mistake was inadvertent, as this information was

included in Pryer’s “rap sheet” which Corporal Morse had reviewed. Even striking

this information from the affidavit, as discussed above, there is ample evidence to

demonstrate that Pryer engaged in drug trafficking from the Mahaffey Lane

Residence, and the warrant cannot be deemed so facially deficient that the good faith

exception would not apply. Accordingly, the Court concludes that the good faith

exception would apply here even if the search warrant were deemed deficient.


64
     Doc. 29 at 6.
65
     Doc. 39-2 at 5.
66
     18 PA. STAT. AND CONS. STAT. ANN. § 1102(a)(1) (West 2012).
                                             17
         Case 4:19-cr-00085-MWB Document 58 Filed 08/19/20 Page 18 of 21




        B.     Statements Made After Pryer was Taken into Custody

        Finally, Pryer argues that he was not given proper Miranda warnings and,

thus, his statements to police should be excluded.67 “Miranda itself held that ‘[t]he

defendant may waive effectuation’ of the rights conveyed in the warnings ‘provided

the waiver is made voluntarily, knowingly and intelligently.’”68 Two factors are

relevant to this inquiry:

        First, the relinquishment of the right must have been voluntary in the
        sense that it was the product of a free and deliberate choice rather than
        intimidation, coercion, or deception. Second, the waiver must have
        been made with a full awareness of both the nature of the right being
        abandoned and the consequences of the decision to abandon it. Only if
        the “totality of the circumstances surrounding the interrogation” reveal
        both an uncoerced choice and the requisite level of comprehension may
        a court properly conclude that the Miranda rights have been waived.69

“The ultimate question in the voluntariness calculus is ‘whether, under the totality

of the circumstances, the challenged confession was obtained in a manner

compatible with the requirements of the Constitution.’”70

        The Court concludes that Pryer was provided his full Miranda warnings

during the ride from the Mahaffey Lane Residence to PSP Montoursville. Certainly,

PSP’s failure to obtain a signed Miranda waiver is a deviation from what the Court

would consider best practices. However, Corporal Morse testified credibly that the



67
     Doc. 29 at 7-9.
68
     Fahy v. Horn, 516 F.3d 169, 194 (3d Cir. 2008) (quoting Miranda v. Arizona, 384 U.S. 436,
     444 (1966)).
69
     Id. (quoting Moran v. Burbine, 475 U.S. 412, 421 (1986)).
70
     Id. (quoting Miller v. Fenton, 474 U.S. 104, 112 (1985)).
                                                 18
         Case 4:19-cr-00085-MWB Document 58 Filed 08/19/20 Page 19 of 21




full Miranda warnings were provided to Pryer, and no testimony or evidence has

been provided to the contrary.

        Additionally, Corporal Morse’s testimony establishes that Pryer was not

under any duress, coerced in any way, or given any promises prior to speaking with

police. Pryer was calm and cooperative, appeared to understand the warnings, and

did not appear to be confused or under the influence of drugs or alcohol—all of

which indicates that Pryer understood his Miranda rights and voluntarily waived

those rights.

        Further supporting this conclusion is the fact that Pryer has a lengthy criminal

history dating back to 1998—a history that includes arrests for serious offenses.71

This establishes that Pryer “was familiar with his rights, having been involved in the

justice system on numerous previous occasions.”72 Moreover, “[t]he circumstances

of his interrogation do not provide any reason to think that the waiver was

involuntary.”73 He was initially questioned in the police vehicle, then in the restroom

at the police station, at the holding area of the station, and at the arraignment later in

the day,74 “with nothing to indicate coercion or discomfort.”75

        Although there was a gap of some time between when the Miranda warnings

were provided and subsequent questioning of Pryer, and Pryer was not re-


71
     Doc. 39-3.
72
     United States v. Pruden, 398 F.3d 241, 246 (3d Cir. 2005).
73
     Id.
74
     Doc. 39-1 at 16-17.
75
     Pruden, 398 F.3d at 246.
                                                19
         Case 4:19-cr-00085-MWB Document 58 Filed 08/19/20 Page 20 of 21




Mirandized, “Miranda . . . does not necessarily require that a suspect be warned

anew each time he is questioned.”76

        Instead . . . the question of whether a time lapse renders Miranda
        warnings “stale” may be reduced to answering two questions: (1) At the
        time the Miranda warnings were provided, did the defendant know and
        understand his rights? (2) Did anything occur between the warnings and
        the statement, whether the passage of time or other intervening event,
        which rendered the defendant unable to consider fully and properly the
        effect of an exercise or waiver of those rights before making a statement
        to law enforcement officers?77

        As discussed previously, Pryer knew and understood his rights when he was

first provided his Miranda warnings. Moreover, it does not appear that the short

passage of time between the warnings and Pryer’s later statements—approximately

five hours at the longest—or any intervening event rendered Pryer unable to consider

fully and properly the effect of a waiver of his rights before making additional

statements to the police.78

        Accordingly, the Court concludes that Pryer knowingly and voluntarily

waived his Miranda rights, and no subsequent temporal gaps in his questioning

rendered his waiver stale. Therefore, Pryer’s motion to suppress his statements will

be denied.


76
     Id.
77
     Id. at 246-47.
78
     See id. at 243 (“Although some twenty hours passed between the time that Pruden was read
     his rights (and made of an earlier statement, which followed a valid Miranda waiver) and the
     questioning that led to his confession, we conclude that Pruden was clearly aware of his rights,
     and that no intervening events prevented him from making a knowing and intelligent waiver”);
     Guam v. Dela Pena, 72 F.3d 767, 769-70 (9th Cir.1995) (fifteen-hour delay between waiver
     and statement did not require new Miranda warnings).
                                                  20
       Case 4:19-cr-00085-MWB Document 58 Filed 08/19/20 Page 21 of 21




III.   CONCLUSION

       For the foregoing reasons, the Court concludes that Pryer’s Fourth

Amendment rights were not violated by the search of the Mahaffey Lane Residence,

and he knowingly and voluntarily waived his Miranda rights. Accordingly, Pryer’s

motion to suppress will be denied.

       An appropriate Order follows.




                                            BY THE COURT:


                                            s/ Matthew W. Brann
                                            Matthew W. Brann
                                            United States District Judge




                                       21
